Citation Nr: 0707764	
Decision Date: 03/15/07    Archive Date: 04/09/07

DOCKET NO.  04-24 629A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD). 

2.  Entitlement to service connection for diabetes mellitus 
type II.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Hinton, Counsel




INTRODUCTION

The veteran served on active duty from February 1966 to 
November 1969, including service in Korea from December 1966 
to January 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island, which denied the benefits sought on 
appeal.  In that decision, the RO denied service connection 
for diabetes mellitus type II, and for PTSD.  

As explained below, there is a previous final decision 
denying the PTSD claim.  Therefore, the Board must first 
determine that new and material evidence has been presented 
in order to establish its jurisdiction to review the merits 
of a previously denied claim.  See Barnett v. Brown, 83 F. 3d 
1380 (Fed. Cir. 1996).  In the decision below, the PTSD claim 
is reopened.  The underlying claim of entitlement to service 
connection for PTSD is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a February 2002 rating decision, the RO denied the 
appellant's claim of entitlement to service connection for 
PTSD; and the appellant did not appeal as to that decision.

2.  Some of the additional evidence received since the 
February 2002 decision relates to an unestablished fact 
necessary to substantiate the claim of entitlement to service 
connection for PTSD.  

3.  The veteran has been diagnosed as having diabetes 
mellitus, type II.

4.  The veteran served in Korea from December 1966 to January 
1968, and was exposed to an herbicide agent, including 2,4-
Dichlorophenoxyacetic acid (2,4-D).


CONCLUSIONS OF LAW

1. The February 2002 rating decision that denied the claim of 
entitlement to service connection for PTSD, is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 
(2006).

2.  The evidence received since the February 2002 rating 
decision is new and material; and the requirements to reopen 
the appellant's claim of entitlement to service connection 
for PTSD, have been met.  38 U.S.C.A. § 5108 (West 1991); 38 
C.F.R. § 3.156 (2006).

3.  The criteria for establishing entitlement to service 
connection for diabetes mellitus, type II, are met.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.307(a)(3), 3.309(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence VA 
will seek to provide and which information and evidence the 
claimant is expected to provide.  In compliance with 
38 C.F.R. § 3.159(b), the notification should also include 
the request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  

The VCAA requires, in the context of a claim to reopen, the 
Secretary to look at the bases for the denial in the prior 
decision and to respond with a notice letter that describes 
what evidence would be necessary to substantiate that element 
or elements required to establish service connection that 
were found insufficient in the previous denial.  The 
appellant must also be notified of what constitutes both 
"new" and "material" evidence to reopen the previously 
denied claim.  See Kent v. Nicholson, No. 04-181 (U.S. Vet. 
App. Mar. 31, 2006).

In this case, VA essentially satisfied the notification 
requirements of the VCAA by means of letters dated in July 
2002 and July 2003.  In those letters, the RO informed the 
appellant of the types of evidence needed in order to 
substantiate his claim of entitlement to service connection 
for diabetes mellitus type II.  Further, by way of those 
letters, and other documents, the RO has essentially advised 
the appellant of the basis for the previous denial of the 
claim for service connection for PTSD.  VA has also informed 
the appellant of the types of evidence necessary to establish 
such claims, including what would constitute both "new" and 
"material" evidence to reopen the previously denied claim, 
the division of responsibility between the appellant and VA 
for obtaining the required evidence; and VA requested that 
the appellant provide any information or evidence in her 
possession that pertained to such a claims.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b). 

The VCAA requires that a notice in accordance with 38 U.S.C. 
§ 5103(a) must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits, even if the adjudication occurred 
prior to the enactment of the VCAA.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 119-120 (2004).  

To the extent that any required notice was not provided prior 
to the initial unfavorable adjudication, in a case involving 
the timing of the VCAA notice, the appellant has a right to a 
VCAA content-complying notice and proper subsequent VA 
process.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-
120 (2004).  After VCAA compliant notice was provided, the 
appellant was then afforded an opportunity to respond.  He 
has also described the basis for his claim in statements.  
The claim was subsequently readjudicated and the appellant 
was provided a statement of the case in July 2004.  Under 
these circumstances, the Board determines that the 
notification requirements of the VCAA have been satisfied.  
Id; Quartuccio v. Principi, 16 Vet. App. 183 (2002)

The Board also finds that VA has made reasonable efforts to 
obtain relevant record adequately identified by the 
appellant.  Specifically, the information and evidence that 
have been associated with the claims file consist of 
veteran's service medical records, and post-service VA and 
private medical records, and other pertinent documents 
discussed below.  

In sum, the appellant has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices.  Also, the actions 
taken by VA have essentially cured or mooted any defect in 
the VCAA notice.  The purpose behind the notice requirement 
has been satisfied, because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his appealed claims. 

II. Application to Reopen Claim Based on New and Material 
Evidence

The appellant seeks to reopen a claim of entitlement to 
service connection for PTSD.  With respect to the underlying 
claim of entitlement to service connection for PTSD, the 
following VA regulations apply.  Service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by service. See 38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303(a).  Service connection for PTSD requires 
medical evidence establishing a diagnosis of the condition, 
credible supporting evidence that the claimed in-service 
stressors actually occurred, and a link, established by 
medical evidence, between the current symptomatology and the 
claimed in-service stressors.  38 C.F.R. § 3.304(f). 

With respect to the issue here of whether new and material 
evidence has been submitted to reopen a claim, the following 
applies.  Rating actions are final and binding based on 
evidence on file at the time the claimant is notified of the 
decision and may not be revised on the same factual basis 
except by a duly constituted appellate authority. 38 C.F.R. § 
3.104(a).  The claimant has one year from notification of a 
RO decision to initiate an appeal by filing a notice of 
disagreement (NOD) with the decision, and the decision 
becomes final if an appeal is not perfected within the 
allowed time period.  38 U.S.C.A. § 7105(b) and (c).

Prior to this appeal, in a rating decision of February 2002, 
the RO denied a claim of entitlement to service connection 
for PTSD, on the basis that there was no diagnosis of PTSD or 
evidence verifying alleged in-service traumatic stressors on 
which the veteran predicated his claim for service connection 
for PTSD.  The appellant did not appeal that decision, which 
therefore became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 
20.302, 20.1103.
 
In April 2002, the RO received the appellant's application to 
the RO to reopen his claim for service connection for PTSD.  
The current appeal arises from a January 2004 rating decision 
of the RO to deny his claim-confirming the previous denial 
of service connection-on the essential basis that there was 
no verification of the alleged in-service traumatic 
stressors.  As there is a prior final decision on the matter, 
however, before reaching the underlying claim for entitlement 
to service connection for PTSD, the Board must first 
determine that new and material evidence has been presented 
in order to establish its jurisdiction to review the merits 
of a previously denied claim.  See Barnett v. Brown, 83 F. 3d 
1380 (Fed. Cir. 1996).
 
VA may reopen and review a claim that has been previously 
denied if new and material evidence is submitted by or on 
behalf of the appellant.  38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).

With claims to reopen filed on or after August 29, 2001, such 
as this one, "new" evidence is defined as evidence not 
previously submitted to agency decision makers; and 
"material" evidence is defined as evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
38 C.F.R. § 3.156 (2006).  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last final denial of the claims sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim. Id.

The evidence received subsequent to February 2002 is presumed 
credible for the purposes of reopening a claim unless it is 
inherently false or untrue, or it is beyond the competence of 
the person making the assertion.  Duran v. Brown, 7 Vet. App. 
216, 220 (1995); Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  See also Robinette v. Brown, 8 Vet. App. 69, 75-76 
(1995).

The Board has reviewed all the evidence of record, and for 
the reasons set forth below concludes that new and material 
evidence sufficient to reopen the appellant's claim for 
service connection for PTSD has been received.  The evidence 
available at the time of the February 2002 rating decision 
includes service medical and personnel records, and VA 
medical records.  None of the documents available at that 
time showed a diagnosis of PTSD or provided any evidence 
regarding verification of the claimed traumatic stressors on 
which the veteran based his claim.

The evidence presented or secured since the February 2002 
rating decision includes additional VA medical records; 
internet published material including maps of Korea and a 
documented chronology of combat in Korea from 1954 to 1991 
published at the organizational website for Korean Defense 
Veterans of America; and a set of documents from USASCRUR in 
reply to a request for information regarding the veteran's 
unit while he was stationed in Korea.  

The evidence received since February 2002 is clearly new, in 
that it is not redundant of other evidence previously 
considered.  Moreover, the new records contain evidence which 
is material to the claim for the following reasons.  The 
additional evidence submitted since the February 2002 
decision includes documents which bear directly and 
substantially upon the specific matter under consideration.  
The evidence received since that decision includes evidence 
showing diagnoses of the claimed PTSD, and evidence 
addressing the question of verification of the claimed 
traumatic stressors.  As none of the evidence available at 
the time of the February 2002 decision showed a diagnosis of 
PTSD or provided any evidence with respect to verification of 
the claimed traumatic stressors, the evidence available since 
then relates to unestablished facts necessary to substantiate 
the claim.  38 C.F.R. § 3.156 (2006).  

Therefore, the Board finds that new and material evidence has 
been submitted to reopen the veteran's claim on appeal here.  
Having determined that new and material evidence has been 
added to the record, the veteran's claim of entitlement to 
service connection for PTSD is reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2006).  However, the Board 
cannot, at this point, adjudicate the reopened claim, as 
further assistance to the appellant is required to comply 
with the duty to assist.  This is detailed in the REMAND 
below.

III.  Entitlement to Service Connection for Diabetes Mellitus 
Type II

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service. 38 U.S.C.A. § 1131 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.303(a) (2006).

To establish service connection, there must be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability. See Hickson v. West, 12 Vet. App. 
247, 253 (1999).
 
Where a veteran served 90 days or more and diabetes mellitus 
becomes manifest to a degree of ten (10) percent or more 
within 1 year from date of termination of such service, such 
disease shall be presumed to have been incurred in service 
even though there is no evidence of such disease during the 
period of service. This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2006).

To establish a showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time. 38 C.F.R. § 3.303(b).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim. Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d).

Under the provisions of 38 C.F.R. § 3.309(e), if a veteran 
was exposed to an herbicide agent, including 2,4-
Dichlorophenoxyacetic acid (2,4-D), during active military, 
naval, or air service and has a disease listed in 38 C.F.R. § 
3.309(e), such disease shall be service connected if the 
requirements of 38 C.F.R. § 3.307(a)(6) are met even though 
there is no record of such disease during service, provided 
that the rebuttable presumption provisions of § 3.307(d) are 
also satisfied.  The listed diseases include type II diabetes 
mellitus.  

However, under 38 C.F.R. § 3.307(a)(6), the presumptions with 
respect to the diseases listed in 38 C.F.R. § 3.309(e) only 
applies to veterans who had service in Vietnam.  Although the 
evidence shows that the veteran has been diagnosed with 
diabetes mellitus type II, he is not shown and does not claim 
to have had service in Vietnam.  Thus, based on this 
evidence, the presumptive regulations for Agent Orange 
exposure do not apply in this case.  See 38 U.S.C.A. § 1116; 
38 C.F.R. §§ 3.307, 3.309, 3.313.

Nevertheless, even if an appellant is found not entitled to a 
regulatory presumption of service connection, the claim must 
still be reviewed to determine if service connection can be 
established on a direct basis.  See Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994) (holding that the Veterans' Dioxin and 
Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 
2727-29 (1984), does not preclude a veteran from establishing 
service connection with proof of actual direct causation).  
The rationale employed in Combee also applies to claims based 
on exposure to Agent Orange.  Brock v. Brown, 10 Vet. App. 
155 (1997).  

Here, the veteran is claiming service connection based on 
exposure to Agent Orange during service in Korea.  The 
veteran contends that his post-service diagnosis of diabetes 
mellitus type II is related to his exposure to herbicides 
during service in Korea.  He contends that in his duties 
there he worked in the demilitarized zone (DMZ) and was 
exposed to certain herbicides that caused his diabetes 
mellitus type II.  

The veteran's DD Form 214 shows that his primary specialty 
was engineer, equipment repairman, and that he had one year 
and one month of foreign service.  Service records include 
his record of assignments indicating that he served in South 
Korea from December 21, 1966 to about January 17, 1968 (when 
he was enroute back to the United States).  In South Korea 
his principal duty was tractor operator, and he was assigned 
to Company A, 13th Engineering Battalion, 7th Infantry 
Division.

In a November 2003 reply to a request for information, the 
U.S. Armed Services Center for Research of Unit Records 
(USASCRUR) provided information about unit histories 
submitted by the veteran's unit, the 13th Engineer Battalion, 
and about chemical herbicide use in Korea.  (The Board notes 
the name of USASCRUR has been changed to U.S. Army and Joint 
Services Records Research Center (JSRRC). USASCRUR reported 
that the unit histories documented that the unit (13th 
Engineer Battalion) worked on projects along the 
Demilitarized Zone (DMZ).  

USASCRUR also reported that according to military records, 
herbicides were used in Korea between 1967 and 1969 as 
follows.  Chemical herbicides were used along the southern 
boundary of the DMZ during 1967-1969 by the Republic of Korea 
(ROK) Armed Forces as part of counter-infiltration 
operations.  The herbicides were applied using hand sprayers.  
Although ROK personnel were advised y U.S. Army Non 
Commissioned Officers in the use of the herbicides, no U.S. 
personnel were known to have been actually involved in their 
application.  Agent Orange was used from April to August 
1968.  

In a separate attached document, the USASCRUR reported 
additional details summarized from a letter from Lt. Gen. 
USMC, Director for Operations, to Principal Deputy (Joint 
Chiefs of Staff office), to the Under Secretary of Defense 
(Research and Engineering).  That summary of the letter 
contains the paragraph above, and additional information from 
the letter as summarized below. 

In view of the method of application and report from 
historical records that U.S. personnel were not known to have 
been involved in application of the herbicides, the 
probability that U.S. personnel were exposed to chemical 
herbicides in Korea appears to be low.  Herbicides that were 
employed in Vietnam were also used in South Korea in the DMZ, 
however, no evidence indicates that U.S. personnel were 
involved in application.  It is possible that U.S. personnel 
were exposed but not likely since they were applied by hand 
or trailer mounted sprayers, instead of aerial spraying as 
was done in South Vietnam.  

The following herbicide applications were made in Korea in 
the time frames indicated.  During the period from October to 
December 1967, test applications of MONURON and 2-4-D were 
made at nine locations totaling 80 acres.  From April to May 
1968, 5,000 drums of MONURON was applied to 200 meter wide 
strips along the DMZ security fence for a total coverage of 
2,020 acres.  From April to August 1968, BLUE and ORANGE was 
applied in unspecified amounts to 18,425 acres.  From May to 
July 1969, unnamed herbicides were applied to 3,162 acres.  

The USASCRUR also provided unit histories for the 13th 
Engineer Battalion for the years 1967 and 1968.  These 
documents show that the different Companies of the 13th 
Engineer Battalion performed duties proximate to the DMZ 
during 1967 and 1968.  Also, USASCRUR specifically reported 
that the unit histories documented that the unit (13th 
Engineer Battalion) worked on projects along the 
Demilitarized Zone (DMZ).  Given the veteran's principal duty 
in Korea as tractor operator, the Board finds that the 
veteran's assertions that he performed duties within the DMZ 
is entirely consistent with his duties and that of his unit.  

In summary, the record shows that the veteran was in Korea 
from December 21, 1966 to about January 17, 1968, where he 
was assigned to the 13th Engineer Battalion in Korea with a 
principal duty of tractor operator.  The record further shows 
that the veteran's unit performed duties on projects along 
the DMZ; and that during part of the time the veteran was 
with that unit in Korea (October to December 1967), 
applications of MONURON and 2-4-D were made within the DMZ at 
nine locations totaling 80 acres.  Based on the foregoing, 
the Board finds that there is adequate evidence to establish 
that the veteran was exposed to herbicide agents of MONURON 
and 2-4-D during his service in Korea.  

Thus, the veteran has been shown to have been exposed to 2-4-
D in service and he has been diagnosed with type 2 diabetes 
mellitus.  

In accordance with the Agent Orange Act of 1991, Pub. L. 102-
4, 105 Stat. 11, the National Academy of Sciences (NAS) 
reviews and summarizes scientific evidence concerning the 
association between herbicide exposure used in support of 
military operations in the Republic of Vietnam during the 
Vietnam Era and each disease suspected to be associated with 
such exposure.  Congress mandated that NAS determine, to the 
extent possible: (1) whether there is a statistical 
association between the suspect diseases and herbicide 
exposure, considering the strength of the scientific evidence 
and the appropriateness of the methods used to detect the 
association; (2) the increased risk of disease among 
individuals exposed to herbicides during service in the 
Republic of Vietnam during the Vietnam Era; and (3) whether 
there is a plausible biological mechanism or other evidence 
of a causal relationship between herbicide exposure and the 
suspect disease.  See Diseases Not Associated with Exposure 
to Certain Herbicide Agents, 67 Fed. Reg. 42600 (June 24, 
2002).

Based on a report titled Veterans and Agent Orange: 
Herbicide/Dioxin Exposure and Type 2 Diabetes issued by NAS 
in October 2000, and consideration of all of the evidence, 
the Secretary of VA determined that there was a positive 
association between exposure to herbicides and Type 2 
diabetes.  See 67 Fed. Reg. 42600, at 42601 (June 24, 2002); 
66 Fed. Reg. 2376 (Jan. 11, 2001).

In sum, the veteran has been shown to have been exposed to 2-
4-D in service, and diagnosed with Type 2 diabetes mellitus.  
Therefore, and as the Secretary has determined that there is 
a positive association between exposure to herbicides and 
Type 2 diabetes mellitus, the Board determines that the 
evidence of record warrants entitlement to service connection 
for Type 2 diabetes mellitus. 



ORDER

New and material evidence has been submitted to warrant 
reopening the claim of service connection for post-traumatic 
stress disorder; the appeal is granted to that extent.

Entitlement to service connection for diabetes mellitus type 
II is granted.


REMAND

In light of the Board's decision granting the veteran's 
petition to reopen his previously denied claim for service 
connection for PTSD, a remand of the underlying service 
connection claim is necessary to accord the RO an opportunity 
to adjudicate this issue on a de novo basis.  Also, for the 
reasons discussed below, a remand of the PTSD service 
connection claim is necessary.

The evidence reflects that the veteran has been diagnosed 
with PTSD.  As reflected in the December 2004 letter from the 
representative, in lieu of VA Form VA Form 646, received in, 
the veteran claims that his PTSD resulted from traumatic 
stressors including as a result of guard and patrol duty 
along the DMZ.  These included being fired on and mortared by 
North Korean troops, as well as being exposed to 
psychological warfare tactics consisting of physical threats 
announced through loudspeakers by those troops.  

The veteran has also submitted a document titled Chronology 
of Combat 1954 to 1991, published at the organizational 
internet website for Korean Defense Veterans of America.  
That document contains a table listing U.S. Forces incidents 
during that period; and shows that in July 1967, three were 
killed in action associated with a North Korean ambush in the 
DMZ; that in August 1967, three were killed in action and 
wounded in action by a North Korean ambush in the DMZ; and 
that later in August 1967, a North Korean mine in the DMZ 
killed three U.S. Soldiers on patrol.  These incidents were 
highlighted in the document, suggesting that the veteran also 
implicitly claims these incidents as part of his traumatic 
stressors.  There is also a table titled Korea Hostile Fire 
Deaths, which shows that there were 6 such deaths in 1966, 12 
in 1967 and 3 in 1968.

The claims file contains annual unit histories for the 13th 
Engineer Battalion for the years 1967 and 1968, provided by 
the USASCRUR.  (As noted previously, the name of USASCRUR has 
been changed to U.S. Army and Joint Services Records Research 
Center (JSRRC).  The 1968 history begins with an introduction 
that "an exciting and exacting period of the 13th Engineer 
Battalion history was written under semi-wartime conditions 
with an awareness for acute military preparedness and 
vigilance.  The intrusions and overt military actions of the 
North Koreans..."

While all of this shows that there were events associated 
with semi-wartime conditions during the period the veteran 
was in Korea that would constitute traumatic stressors, as of 
yet, the claims file does not contain credible supporting 
evidence that the veteran's claimed in-service stressors 
actually occurred.  The appellant should be offered an 
opportunity to provide additional specific information that 
would permit searches regarding stressors.  He should be 
asked to provide specific information regarding the specific 
traumatic stressful incidents he experienced in Korea on 
which he bases his claim for service connection for PTSD.  

The appellant should be asked if he has remembered any more 
details, particularly names of individuals wounded or killed, 
and he should be reminded that he can also provide statements 
by individuals who served with him that include more 
particular details.  The Board notes that daily personnel 
actions such as wounded or killed in action can be obtained 
directly from the Director, National Archives and Records.  

Then, if sufficient supporting details are received from him 
that would permit a search of records from the units in which 
he served, the RO should contact the JSRRC, or other 
appropriate entity, to research his unit records to obtain 
further relevant information on his claimed in-service 
stressor experiences.  Provided that at least one of the 
claimed stressors is eventually verified, then a medical 
opinion would be necessary to address whether a diagnosis of 
PTSD is linked to one or more verified stressors.

Accordingly, the case is REMANDED for the following action:

1. The RO should contact the appellant and 
request that he provide more specific 
information regarding his reported 
stressful events during service in Korea. 
This includes supporting details such as 
the specific location, names of any 
individuals involved, and time frame 
during which the claimed incident(s) 
occurred (preferably, within no more than 
a 60-day time period for each claimed 
incident).

Advise the appellant that he can also 
submit "buddy statements" containing 
verifiable information regarding the 
events claimed as "stressors" during his 
military service.  Advise the appellant 
that this information is vitally necessary 
in order to obtain supportive evidence of 
the claimed stressful events he 
experienced; without which, his claim may 
be denied.

2.  Any additional information obtained 
from the veteran concerning his alleged 
stressors should be sent to the U. S. Army 
and Joint Services Records Research Center 
(JSRRC), or any other appropriate entity 
to include the Director, National Archives 
and Records Administration (NARA), 
requesting that an attempt be made to 
independently verify the claimed 
stressors.  

3.  After receiving a response from JSRRC, 
or other appropriate entity, the RO should 
make a determination as to which if any 
stressors are corroborated, to include 
consideration as to whether the veteran 
was involved in combat.  If the RO 
determines that the veteran was involved 
in combat, then corroborative evidence is 
not required regarding any combat-related 
stressors.

4.  Thereafter, if, and only if, any 
stressor is verified, then the RO should 
arrange for the veteran to undergo VA 
psychiatric examination to determine the 
nature and etiology of any psychiatric 
disability found to be present.  If so, 
the RO is to inform the examiner of the 
stressors designated as verified, and that 
only the verified stressor(s) may be used 
as a basis for a diagnosis of PTSD.

The claims folder and copy of this remand 
must be made available to and reviewed by 
the examiner in conjunction with the 
examination, and this fact should be 
indicated in the examination report.  All 
necessary tests should be conducted, and 
the examiner must rule in or exclude a 
diagnosis of PTSD.  The examination report 
should contain a detailed account of all 
manifestations of any psychiatric 
disability found to be present.  The 
examiner should provide complete rationale 
for any opinions provided.  If the 
examiner diagnoses the veteran as having 
PTSD, the examiner should indicate the 
verified stressor(s) underlying that 
diagnosis.

5.  Following any additional development 
deemed appropriate, the RO should 
readjudicate the claim on appeal for 
service connection for PTSD.  If the 
determination remains unfavorable to the 
appellant, he and his representative 
should be furnished a supplemental 
statement of the case and be afforded the 
applicable time period in which to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


